

[Coty Management B.V. Letterhead]


Pierre Laubies
[XXX]
[XXX] Amsterdam


Amsterdam, 5 May 2020


Re: Severance Payment Adjustment; Termination Date


Dear Pierre:


This letter agreement is to confirm that pursuant to Section 21 of that certain
Settlement Agreement dated 27 February 2020 (the Settlement Ageement) by and
between you and Coty Management B.V., a private limited liability company
incorporated under the laws of the Netherlands, having its registered seat in
Amsterdam, the Netherlands, and its office address at Schiphol Boulevard 393
Toren B, 1118 BJ Schiphol, the Netherlands (the Company), the Company and you
agree that:


•the “Severance Payment” set forth in Section 6 of the Settlement Agreement
shall be reduced to an amount equal to €1.014.413,00 gross (including holiday
allowance). As we have agreed, this reduction in the Severance Payment is
consistent with the recent reduction in your annual base salary approved by the
Board of Directors of Coty, Inc.; and


•the “Termination Date” set forth in Section 1 of the Settlement Agreement shall
be amended to 1 June 2020.


Except as expressly set forth herein, all other terms and provisions of the
Settlement Agreement remain unmodified and in full force and effect. This letter
agreement shall be governed by and construed in accordance with the laws of the
Netherlands. All disputes arising out of or in connection with this letter
agreement shall be submitted in the first instance to the competent court in
Amsterdam.


Please acknowledge your agreement with the foregoing modifications to the
Settlement Agreement by executing where indicated below and returning a
countersigned copy to me for our records.


Best regards,
Coty Management B.V.


/s/ Jaap Bruinsma


Jaap Bruinsma
Senior HR Director Global HQ & Benelux


Acknowledged and agreed:




/s/ Pierre Laubies
Pierre Laubies
Date: 5 May 2020

